Citation Nr: 1230720	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  12-05 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a bilateral eye disorder, claimed to be the result of exposure to ionizing radiation.




ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel



REMAND

The Veteran served on active duty from August 1950 to June 1954.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

When filing his February 2012 substantive appeal (on VA Form 9) to complete the steps necessary to perfect his appeal of this claim to the Board, the Veteran indicated he wanted a hearing at the RO before a Veterans Law Judge of the Board, so a Travel Board hearing.  The RO subsequently sent him a letter in March 2012, in response, acknowledging this request for a Travel Board hearing and indicating he resultantly had been put on the list of persons awaiting this type of hearing, but also indicating it might be quite some time before he could have this type of hearing and explaining why.  The RO also explained that, unless he indicated otherwise, his name would remain on the list of those wanting this type of hearing.  But if he did not want to wait for this hearing, he could elect to have another type of hearing by checking the appropriate box on the enclosed hearing election form and returning it to the RO within 15 days of that letter.

He indicated when responding to that letter later in March 2012 that he wanted a hearing before RO personnel in addition to, rather than instead of, a Board (BVA) hearing.  So he did not withdraw his request for a Travel Board hearing, indeed, to the contrary, expressly indicated that he still wanted this BVA hearing and not just a hearing with RO personnel.  See 38 C.F.R. § 20.704(e).

A hearing before RO personnel (a local Decision Review Officer (DRO)) consequently was scheduled for March 2012.  But the day prior to that scheduled hearing, the Veteran's then attorney submitted a statement indicating he needed additional time to review the claims file since he had just started representing the Veteran in this appeal, so would be unable to attend the hearing and, therefore, was requesting to have it rescheduled for the next available date.  He also indicated he had been trying to contact the Veteran but had been unable to.

The RO resultantly sent the attorney a copy of the claims file (C-file) in March 2012 in response to his then recent request for opportunity to review its contents under the Freedom of Information Act (FOIA).  The RO also, as requested, rescheduled the hearing before RO personnel for April 2012 and provided appropriate notice of the date, time and location of that scheduled hearing.  According to a Report of General Information (VA Form 21-0820) dated that same month, however, the Veteran had called to request that his hearing for his appeal be cancelled due to the fact that his attorney had quit representing him.  It was further indicated that, once he gets another attorney, he will have his new attorney request a new hearing date.

The RO also received a statement from this former attorney in April 2012 confirming that he was no longer representing the Veteran in this appeal.

The RO then sent the Veteran a letter later in April 2012 giving him time and opportunity to appoint new representation, such as a new attorney as he had indicated he would be doing.  The RO also provided the necessary form (VA Form 21-22) if he elected, instead, to be represented by a Veterans Service Organization (VSO) and explained that if he chose to have another attorney represent him, this new attorney would need to be certified by VA and would need to submit the appropriate form (VA Form 21-22a) making this designation official.

According to a May 2012 informal conference report, the DRO at the RO had called the Veteran regarding the status of his appeal and had asked him whether he had found anyone else to represent him.  The DRO also advised of VSOs, and the Veteran reported being a member of the Disabled American Veterans (DAV), but he was not interested in having that organization represent him in his appeal.  After further discussion, he advised that he wanted to withdraw his appeal and hearing.  Since, however, he did not have access to a fax machine, he was advised that a letter would be sent to him that he, in turn, needed to sign and return; otherwise, after 30 days, the RO would certify his case to the Board (BVA).  He expressed his understanding and need to sign and immediately return the form that would be mailed to him for withdrawal of his appeal.

As promised, the RO sent him a letter later in May 2012 with this form that would permit him to withdraw his appeal.  The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  But, as § 20.204 makes clear, the withdrawal must be in writing to confirm this indeed is the Veteran's intent.

In another informal conference report since dated in July 2012, the DRO again contacted the Veteran regarding that May 2012 letter the RO had sent him, since the RO had not received his response.  He advised that he had decided not to withdraw his appeal, although he had not obtained other counsel to represent him.  The DRO therefore indicated the RO would be proceeding with the certification of the case to the Board and would again advise him in its letter to him concerning this of timeframes for obtaining other representation, etc.

The RO certified this appeal to the Board in July 2012 and, as promised, also sent him a letter in July 2012 regarding this certification and reiterating that he still had opportunity to appoint another representative.  The letter also mistakenly indicated that he had withdrawn his request for a Travel Board hearing, despite his indication in his July 2012 conversation with the DRO that he nonetheless was continuing with his appeal, when in actuality he only has withdrawn his request for a hearing before RO personnel (so with the DRO).  There is no such indication in the file, including according to the informal conference reports the DRO prepared, confirming the Veteran also has withdrawn his request for a Travel Board hearing.  Indeed, the Certification of Appeal (VA Form 8), dated in July 2012, indicates the Veteran only withdrew his request for a "local hearing", so meaning a hearing before RO personnel (i.e., with a DRO), and that he still wants a "BVA travel Board hearing."  So this requested Travel Board hearing must be scheduled before deciding his appeal.  38 C.F.R. §§ 20.700(a), 20.704 (2011).


Accordingly, the claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011) and 38 U.S.C.A. § 7107(a)(2) (West 2002).  Expedited handling is requested.)

Schedule a Travel Board hearing at the earliest available opportunity.  Notify the Veteran of the time, date and location of this hearing.  Put a copy of this letter in his claims file.  If he changes his mind and elects not to have this hearing or fails to report for it on the date scheduled, then also document this in his claims file.  Then return the file to the Board for further appellate consideration of his claim.


The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

